Citation Nr: 0819622	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  05-19 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability rating for chronic 
myositis ossificans of the left thigh, with left knee and hip 
involvement, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1973 to 
June 1976.


This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana which confirmed and continued a 20 percent rating for 
the disability at issue.

A May 2005 Decision Review Officer's decision granted the 
veteran a 30 percent disability evaluation (previously rated 
as 20 percent disabling) for his chronic myositis ossificans 
of the left thigh, with left knee and hip involvement, 
effective November 14, 2003, the date of the increased rating 
claim.  In August 2007, the Board issued a decision that 
denied a rating in excess of 30 percent for myositis 
ossificans of the left thigh, with left knee and hip 
involvement.  The veteran appealed the Board's August 2007 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In April 2008, the veteran's representative 
and a representative of the VA Office of General Counsel, on 
behalf of the Secretary, filed a Joint Motion for Remand 
(Joint Motion).  In an April 2008 Order, the Court granted 
the motion, vacated the portion of the Board's August 2007 
decision that denied entitlement to a rating in excess of 30 
percent for chronic myositis ossificans of the left thigh, 
with left knee and hip involvement, and remanded the matter 
to the Board for action consistent with the Joint Motion. 


FINDINGS OF FACT

1.  The veteran's chronic myositis ossificans of the left 
thigh, with left knee and hip involvement, is manifested by 
pain upon range of motion testing that revealed flexion of 
the hip to 60 degrees, but without fracture of the surgical 
neck, shaft, or anatomical neck of the femur.

2.  The veteran's chronic myositis ossificans of the left 
thigh, with left knee and hip involvement, is manifested by 
pain; objectively, the veteran's left knee had flexion to 80 
degrees and hyperextended approximately 2 degrees, and was 
without subluxation or instability.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
chronic myositis ossificans of the left thigh, with left knee 
and hip involvement, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5252, 5255, 5257, 5260-61 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable remand agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

In March 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of award of benefits sought.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.

In the present case, VA issued VCAA notice letters to the 
veteran dated in December 2003 and in July 2005.  The letters 
informed the veteran of what evidence was required to 
substantiate his claim for an increased rating and of his and 
VA's respective duties for obtaining evidence, as well as 
requested that the veteran submit any additional evidence in 
his possession pertaining to the claim.  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the DC 
(Diagnostic Code) under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DC, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability. 

In the case currently before the Board, the VCAA notice 
letters did not make specific reference to the relevant 
diagnostic codes and other applicable information.  As such, 
this error is presumed prejudicial.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, the VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  There must be a demonstration that there was no 
prejudicial error.  See Fenstermacher v. Phila. Nat'l Bank, 
493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had 
been served.").  In order for the Court to be persuaded that 
no prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).   

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores, 22 Vet. App. at 46.  In the present case, the 
claimant demonstrated actual knowledge of what was needed to 
establish the increased rating claim.  Actual knowledge is 
established by statements by the claimant and the claimant's 
representative on appeal demonstrating an awareness of what 
was necessary to substantiate the claim for a higher rating.  
See e.g., Statement of Accredited Representative in Appealed 
Case, dated in August 2005 (arguing for a higher rating and 
including a reference to DC 5255 in its entirety).  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007); see also 
Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  
Additionally, the May 2005 Statement of the Case included 
descriptions of regulations applicable to rating 
disabilities, as well as the rating formula for all possible 
schedular ratings for the diagnostic code under which the 
veteran's current rating is assigned.  As such, the failure 
to include such notice in the VCAA letter did not prejudice 
the veteran here.  The correspondence from VA also failed to 
discuss the law pertaining to effective dates.  However, 
because the instant decision denies the veteran's claim for 
an increased rating, no effective date will be assigned.  As 
such, the absence of notice as to effective dates does not 
prejudice the veteran here.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error and the appellant has not been prejudiced 
thereby.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to him. 

Duty to assist

With regard to the duty to assist, the claims file contains 
reports of VA and private post-service treatment and 
examination.  Additionally, the claims file contains the 
veteran's statements in support of his claim and a lay 
statement in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record for the time 
period at issue, but has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Analysis

The veteran's chronic myositis ossificans of the left thigh, 
with left knee and hip involvement, is currently assigned a 
30 percent disability evaluation pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5255.  A VA Form 119, Report of 
Contact, dated November 14, 2003 indicates that the veteran 
asserts that an increased evaluation is warranted for his 
service-connected muscle disability.  As noted above, in May 
2005, a Decision Review Officer decision granted the veteran 
a 30 percent disability evaluation for his chronic myositis 
ossificans of the left thigh, with left knee and hip 
involvement, effective November 14, 2003.  

As the veteran's claim was received by VA in November 2003, 
the rating period on appeal is normally from November 2002, 
one year prior to the date of receipt of the increased rating 
claim.  38 C.F.R. § 3.400(o)(2) (2007).  However, an April 3, 
2003 Board decision that denied a rating in excess of 20 
percent for myositis ossificans of the left thigh, with left 
knee and hip involvement, became final as it was not timely 
appealed.  As such, the rating period on appeal cannot extend 
beyond the date of the final Board decision in the absence of 
clear and unmistakable error (CUE).  The Board also notes 
that in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2007) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history 
of the disability is for consideration in rating a 
disability.

Under Diagnostic Code 5255, a 30 percent disability 
evaluation is for assignment where there is malunion of the 
femur, with marked knee or hip disability.  A higher 60 
percent disability evaluation is warranted where there is a 
fracture of the surgical neck of the femur, with false joint, 
or where there is a fracture of the shaft or anatomical neck 
of the femur, with nonunion, but without loose motion and 
with weightbearing preserved with the aid of a brace.   An 80 
percent evaluation is warranted for a fracture of the shaft 
or anatomical neck of the femur with nonunion, with loose 
motion (spiral or oblique fracture).  38 C.F.R. § 4.71a, 
Diagnostic Code 5255.

After reviewing the evidence in light of Diagnostic Code 
5255, the Board finds that the objective evidence of record 
does not show that the veteran has a fracture of the surgical 
neck of the femur, or a fracture of the shaft or anatomical 
neck of the femur.  Moreover, there is no evidence that the 
veteran has nonunion of the femur or weightbearing preserved 
with the aid of a brace.  VA X-rays of the left tibia-fibula, 
dated in July 2004, were negative for fractures and 
dislocations.  See also July 2004 VA X-rays of left femur 
(revealing no fractures or dislocations).  Based on the 
foregoing, the Board finds that the veteran's disability 
picture is more nearly approximated by the current 30 percent 
evaluation.  

The Board has considered whether any alternative diagnostic 
code could afford the veteran a higher, and/or additional 
separate, rating for the service-connected disability at 
issue.  In reviewing the relevant diagnostic codes concerning 
disabilities of the hip and thigh, only Diagnostic Codes 5250 
(ankylosis of the hip), 5252 (limitation of thigh flexion), 
and 5254 (fail hip joint) can provide a rating in excess of 
30 percent.  Initially, the Board notes that objective 
evidence of record does not reveal ankylosis of the left hip 
or a fail left hip joint.  See e.g., July 2004 VA examination 
report and X-rays.  Under Diagnostic Code 5252, a 10 percent 
rating is warranted where flexion of the thigh is limited to 
45 degrees.  A 20 percent rating is warranted where flexion 
of the thigh is limited to 30 degrees.  A 30 percent rating 
is warranted where flexion of the thigh is limited to 20 
degrees, and a 40 percent rating is warranted where flexion 
is limited to 10 degrees.  In this regard, the July 2004 VA 
examination report revealed flexion of the hip to 60 degrees.  
Therefore, the objective evidence does not demonstrate that a 
higher, or additional separate, rating under Diagnostic Code 
5252 is warranted.

The Board has further considered whether an additional 
separate rating is warranted for the veteran's service-
connected left knee involvement.  Diagnostic Code 5257 
provides ratings for other impairment of the knee that 
includes recurrent subluxation or lateral instability.  
Slight recurrent subluxation or lateral instability of the 
knee is rated 10 percent disabling; moderate recurrent 
subluxation or lateral instability of the knee is rated 20 
percent disabling; and severe recurrent subluxation or 
lateral instability of the knee is rated 30 percent 
disabling.  The report of the July 2004 VA examination 
reflects that the veteran was stable to varus/valgus stress, 
and had negative Lachman and posterior Drawer tests.  A 
private diagnostic report, dated in August 2003 noted 
patellar osteophytes of the left knee, but it found the left 
knee to be negative, otherwise.  This private diagnostic 
report also revealed that the left knee was aligned.  As 
such, the Board finds no basis for a separate rating for 
instability of the left knee.  

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 60 degrees 
is rated as noncompensable (0 percent) and flexion limited to 
45 degrees warrants a 10 percent rating.  Diagnostic Code 
5261 provides ratings based on limitation of extension of the 
leg.  Extension of the leg limited to 5 degrees is rated as 
noncompensable (0 percent) and extension limited to 10 
degrees warrants a 10 percent rating.  38 C.F.R. § 4.71a.  
See VAOPGCPREC 9-04 (noting that separate ratings may be 
granted based on limitation of flexion (Diagnostic Code 5260) 
and limitation of extension (Diagnostic Code 5261) of the 
same knee joint).  A review of the July 2004 VA examination 
report indicates that the veteran was able to flex his left 
knee to 85 degrees and was able to hyperextend it 
approximately 2 degrees.  The veteran's VA examination was 
also negative for obvious deformity.  The Board finds no 
other diagnostic codes related to impairment of the knee that 
are relevant in the present case.  Based on the foregoing, 
the Board finds that no additional separate rating for 
impairment of the veteran's service-connected left knee 
impairment associated with chronic myositis ossificans is 
warranted.

In concluding the veteran is not entitled to a higher, or 
additional separate, rating for his chronic myositis 
ossificans of the left thigh, with left hip and knee 
involvement, the Board has considered as well whether he has 
additional functional loss due to factors such as pain, 
weakness, incoordination and fatigability.  See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca, 8 Vet. App. at 206-07.  The Board 
acknowledges that the July 2004 VA examiner indicated that 
the veteran had great pain on range of motion.  This VA 
examiner described the veteran's pain as rather disabling and 
found that the pain could be responsible for the veteran's 
limited range of motion and strength, as well as early 
fatigability and gait abnormalities.  It was noted that the 
veteran had an antalgic gait.  The veteran also reported pain 
in his thigh and calf with cramping upon VA examination in 
July 2004.  Even with due consideration of the findings and 
complaints just noted, the Board finds that the current 30 
percent rating encompasses such complaints and findings.  
Indeed, the veteran indicated that he has had no surgery or 
physical therapy for the service-connected disability at 
issue.  The July 2004 VA examination report also reflects 
that the veteran received steroid dose packs, which the 
veteran reported were of great benefit to him.  This 
examination report did not reflect that the veteran ambulated 
with an assistive device or used a brace.  Additionally, as 
noted above, there is no evidence of functional loss of 
motion with flexion of the thigh limited to 45 degrees (a 
noncompensable rating).  Therefore, the Board finds that the 
level of functional impairment is adequately compensated by 
the 30 percent rating currently assigned for the service-
connected chronic myositis ossificans the left thigh.

Further, the 2004 VA examiner, in making the comments noted 
above, stated that it was difficult to assess the evolution 
of the veteran's service-connected disability because there 
were no prior films for comparison.  As such, the VA 
examiner's assessments were phrased with speculative terms, 
such as "seem" or "could."  In this regard, the Board 
notes medical evidence that is speculative, general or 
inconclusive cannot be used to support a claim.  Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  Therefore, the Board 
places a low probative value on the July 2004 VA examiner's 
assessment regarding the functional loss/limitations from the 
service-connected disability at issue.

In conclusion, the competent clinical evidence does not show 
that an increased rating under the current Diagnostic Code 
for femur impairment is warranted, nor is it shown that any 
higher, or additional separate, rating(s) for impairment of 
the left thigh, and involvement of the hip and knee, is 
warranted under any alternative diagnostic code, at any time 
during the rating period on appeal.  The Board finds there 
are no bases for a higher or separate evaluation.  Further, 
the clinical evidence, as noted above, does not show distinct 
time periods exhibiting symptoms warranting staged 
evaluations.  Hart, 21 Vet. App. at 509-10.  Indeed, the 
evidence throughout the rating period on appeal does not 
reveal a distinct change in the veteran's disability picture.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

Extraschedular consideration

Finally, the evidence does not reflect that the chronic 
myositis ossificans of the left thigh, with left knee and hip 
involvement, has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Board 
acknowledges a statement by the veteran's spouse, received in 
February 2004, indicating that the veteran missed several 
working days with swelling and pain in his left knee and hip.  
However, the July 2004 VA examination report did not reflect 
any hospitalizations or time missed from work and it noted 
that the veteran had had no surgery or physical therapy for 
the service-connected disability at issue.  Without objective 
evidence of more than a several days of work missed (which is 
contemplated by the schedule for rating disabilities), the 
Board finds that referral for assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a rating in excess of 30 percent for chronic 
myositis ossificans of the left thigh, with left knee and hip 
involvement, is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


